IMPORTANT NOTICE
        NOT TO BE PUBLISHED OPINION

THIS OPINION IS DESIGNATED “NOT TO BE PUBLISHED.”
PURSUANT TO THE RULES OF CIVIL PROCEDURE
PROMULGATED BY THE SUPREME COURT, CR 76.28(4)(C),
THIS OPINION IS NOT TO BE PUBLISHED AND SHALL NOT BE
CITED OR USED AS BINDING PRECEDENT IN ANY OTHER
CASE IN ANY COURT OF THIS STATE; HOWEVER,
UNPUBLISHED KENTUCKY APPELLATE DECISIONS,
RENDERED AFTER JANUARY 1, 2003, MAY BE CITED FOR
CONSIDERATION BY THE COURT IF THERE IS NO PUBLISHED
OPINION THAT WOULD ADEQUATELY ADDRESS THE ISSUE
BEFORE THE COURT. OPINIONS CITED FOR CONSIDERATION
BY THE COURT SHALL BE SET OUT AS AN UNPUBLISHED
DECISION IN THE FILED DOCUMENT AND A COPY OF THE
ENTIRE DECISION SHALL BE TENDERED ALONG WITH THE
DOCUMENT TO THE COURT AND ALL PARTIES TO THE
ACTION.
                                               RENDERED: AUGUST 26, 2021
                                                    NOT TO BE PUBLISHED


              Supreme Court of Kentucky
                                2020-SC-0325-MR


JEREMY DEMAR                                                       APPELLANT


               ON APPEAL FROM CHRISTIAN CIRCUIT COURT
V.                HONORABLE JOHN L. ATKINS, JUDGE
                           NO. 17-CR-00222


COMMONWEALTH OF KENTUCKY                                             APPELLEE



                 MEMORANDUM OPINION OF THE COURT

                                  AFFIRMING

      Indicted on two counts of murder (one of which was domestic violence),

attempted murder, first-degree burglary, and fourth-degree assault and facing

the Commonwealth’s notice of intent to seek the death penalty, Jeremy James

Demar pleaded guilty to all charges under a negotiated plea agreement in

which the Commonwealth recommended a sentence of life imprisonment

without parole. Before sentencing, Demar moved the trial court for leave to

withdraw his plea. The trial court conducted an evidentiary hearing on the

motion, denied it, imposed the sentence contemplated by the plea deal, and

entered judgment accordingly.

      Demar appeals from the trial court’s denial of the motion to withdraw the

guilty pleas. He admits that his pleas were voluntarily made, and we affirm the
trial court’s denial of the motion to withdraw because Demar failed to show

that the trial court abused its discretion.

                                 I.     Background

      Gleaned from Demar’s motion to enter guilty pleas is the following

recitation of the facts detailing the five charges contained in the indictment and

to which he pleaded guilty:

      The Defendant admits that on the 2nd day of February 2017, that he, while
      armed with a handgun and the intent to commit a crime, forcibly entered
      the residence of Dominique House located at 204 Arkansas Avenue, Apt.
      B, Oak Grove, KY., with no lawful right to enter or remain on the property
      (Burglary first degree). That while unlawfully in the residence he shot and
      killed Christopher Hock (Murder) attempted to shoot and kill Dominique
      House (Attempted Murder), physically assaulted [B.M.] (4th degree
      Assault) and then shot and killed his wife, Priscilla Ann East (Murder-
      Domestic Violence). Thereafter, he left the residence in flight therefrom
      still armed with the handgun he used to kill Hoch and East.

      Following an extensive plea colloquy, the trial court accepted Demar’s

guilty pleas.1 Under the plea deal, the Commonwealth’s recommended

sentence for these convictions was imprisonment for life without parole. But

before sentencing, Demar moved to withdraw his guilty pleas. In the motion,

Demar acknowledged his pleas were voluntarily made, but he nevertheless

requested the trial court exercise its discretion under Kentucky Rule of

Criminal Procedure (RCr) 8.10 to allow him to withdraw them. The

Commonwealth opposed this motion, and the trial court held an evidentiary

hearing on the issues raised by the motion. At the hearing, Demar informed

the trial court that when he made his guilty pleas he felt pressured by his


      1   Boykin v. Alabama, 395 U.S. 238, 241–42 (1969).

                                          2
family to do so and was stressed by the prospect of lengthy confinement. At

the end of the hearing, the trial court denied Demar’s motion, ruling the pleas

were voluntarily made and Demar had failed to give a substantial reason why

he should be permitted to withdraw them. Demar appealed the trial court’s

denial to this Court as a matter of right, arguing the denial was an abuse of

discretion.

                                   II.    Analysis

      We review the appeal of the denial of a motion to withdraw a guilty plea

for abuse of discretion, and we will uphold the trial court’s decision so long as

it was not arbitrary, unreasonable, or contrary to sound legal principles.2

Under RCr 8.10, before a guilty plea may be taken from a defendant the trial

court must ensure it was voluntarily made with a full understanding of its

nature. When a defendant seeks to withdraw a guilty plea, and voluntariness

is not at issue, resolution lies within the trial court’s sound discretion.3 We

find the trial court in the present case did not abuse its discretion.

      In Dorsey v. Commonwealth,4 we upheld the defendant’s guilty plea

when, after sentencing, he told the trial court his family had pressured him to

take the plea.5 During the plea hearing, Dorsey affirmed that he had enough

time to talk to his attorney, was satisfied with the attorney’s advice, confirmed



      2   Edmonds v. Commonwealth, 189 S.W.3d 558 (Ky. 2006).
      3  RCr 8.10 (“At any time before judgment the court may permit the plea of guilty
or guilty but mentally ill, to be withdrawn and a plea of not guilty substituted.”).
      4   565 S.W.3d 569 (Ky. 2018).
      5   Id. at 577.

                                          3
that he was not under any coercion or threats that induced him to plead guilty,

asserted he was acting under his own free will, and stated he understood the

proceedings.6 We stated that Dorsey’s “[s]olemn declarations . . . carr[ied] a

strong presumption of verity” and that “strong encouragement by family

members does not rise to the level of coercion.”7 Dorsey may have considered

his mother’s encouragement in taking the plea deal, but it did not rise to the

level of coercion warranting withdrawal of his guilty plea.8

      The facts here are like those in Dorsey. Demar argues that the trial court

abused its discretion in not allowing him to withdraw his guilty pleas because

at the time he entered them he was facing the realities of incarceration and

family pressure. Demar acknowledged at his guilty plea hearing, after a full

Boykin colloquy with the trial court, that he understood the decision he was

making, his constitutional rights, and the consequences of entering the plea.

He again affirmed in the hearing on his motion to withdraw that the plea was

voluntarily made but told the trial court that he would now rather have a jury

decide his fate. We find that the trial court did not err when it found Demar

put forth a legally insufficient basis to warrant setting aside the pleas. Demar

voluntarily entered his plea and still maintains it was his choice. While he


      6   Id.
      7  Id. at 577–78 (“Advice even strong urging by those who have an accused’s
welfare at heart . . . does not constitute undue coercion. While familial pressure may
influence a defendant’s decision to plead guilty, this pressure does not imply undue
coercion such that the plea was involuntary. Dorsey’s mother may have encouraged
Dorsey to accept the plea deal, but her influence does not constitute coercion.”)
(internal citations omitted).
      8   Id. at 578.

                                           4
argues that his choice was influenced by the pressures of incarceration and his

family to take the deal, we cannot say this rises to the level of coercion. And

we are satisfied, as we were in Dorsey, that Demar’s solemn declarations are

indicative that he voluntarily entered his guilty pleas and he has not put forth

evidence of coercion, but instead offers the pressures that are not uncommon

to defendants contemplating the available options in the plea-bargaining

process.

      Lastly, Demar invites us to adopt the Sixth Circuit’s Hockenberry factors.

In United States v. Hockenberry,9 the federal appellate court established a rule

that a trial court should analyze the totality of the circumstances in deciding

whether a fair and just reason exists for allowing a defendant to withdraw his

guilty plea. These factors include:

            (1) the amount of time that elapsed between the plea and the
            motion to withdraw it; (2) the presence (or absence) of a valid
            reason for the failure to move for withdrawal earlier in the
            proceedings; (3) whether the defendant has asserted or
            maintained his innocence; (4) the circumstances underlying
            the entry of the guilty plea; (5) the defendant's nature and
            background; (6) the degree to which the defendant has had
            prior experience with the criminal justice system; and
            (7) potential prejudice to the government if the motion to
            withdraw is granted.
We decline to adopt these factors today. While the Hockenberry

considerations are reasonable, their consideration under the present

facts does not suggest a different outcome for Demar.




      9   730 F.3d 645 (6th Cir. 2013).

                                          5
      The circumstances surrounding the entry of Demar’s pleas are in no way

suspect. Demar admits the guilty pleas were voluntarily made, and he does

not now claim innocence of any of the charges to which he pleaded. He freely

and openly admitted to the criminal acts for which he stands convicted, and he

has received the sentence contemplated by the deal he made. We hold that the

trial court properly denied the motion.

                             III.   Conclusion

      For these reasons we affirm the trial court’s denial of Demar’s motion to

withdraw his plea.

      All sitting. All concur.


COUNSEL FOR APPELLANT:

Shannon Renee Dupree
Assistant Public Advocate


COUNSEL FOR APPELLEE:

Daniel J. Cameron
Attorney General of Kentucky

Perry T. Ryan
Assistant Attorney General




                                          6